Citation Nr: 1125764	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a right foot hammertoe.

2.  Entitlement to service connection for residuals, bunionectomy, right foot.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a mid back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which, in part, granted service connection for a right foot hammertoe, and assigned an initial disability rating of 0 percent, effective March 1, 2009 and denied service connection for residuals, bunionectomy, left foot, a right hand disability, bilateral pes planus, allergic rhinitis, a left shoulder disability and a mid back disability.  

Although the Veteran requested a videoconference Board hearing in his February 2010 substantive appeal, in a June 2001 correspondence he indicated that he no longer wished to have a videoconference hearing.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The Veteran has a hammertoe deformity only of his right middle toe.

2.  The Veteran has residuals, bunionectomy, right foot which have been related to service by competent medical evidence.  

3.  The Veteran has allergic rhinitis which has been related to service by competent medical evidence.  
4.  The competent evidence shows that the Veteran's bilateral pes planus, which existed prior to service, was aggravated by active service.

5.  The Veteran does not have a current right hand disability.

6.  The Veteran does not have a current left shoulder disability.

7.  The Veteran does not have a current mid back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right foot hammertoe have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5282 (2010).

2.  Residuals, bunionectomy, left foot was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Bilateral pes planus was aggravated by active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

5.  A current right hand disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

6.  A current left shoulder disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

7.  A current mid back disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims for service connection for residuals, bunionectomy, left foot; bilateral pes planus and allergic rhinitis; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Regarding the issues of a higher initial rating for a service-connected right foot hammertoe and service connection for a right hand disability, a left shoulder disability and a mid back disability, the RO provided notice to the Veteran in an October 2009 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The October 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the October 2009 letter, and opportunity for the Veteran to respond, the December 2009 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's February 2009VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to an initial compensable rating for a right foot hammertoe.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The RO has rated the Veteran's service-connected right foot hammertoe as noncompensable under Diagnostic Code 5282, pertaining to hammertoe.  See 38 C.F.R. §4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  Diagnostic Code 5282 provides a 0 percent evaluation for hammertoe of a single toe, and a 10 percent rating for hammertoe of all toes, unilateral, without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Factual Background and Analysis

In October 2007 the Veteran presented to a private physician with complaints of a swollen and painful bump on his right middle toe for the past two months. He had semi-rigid contracture of toes 2-5 bilaterally.  There was abnormal pronation bilaterally.  The 3rd right toe had some tenderness on manipulation and palpitation.  The diagnosis was a sprain/contusion DIPJ 3rd right toe.  There was no evidence of a fracture or a current dislocation.

A January 2008 treatment note demonstrated a diagnosis of acquired deformity of toe- hammertoe of right foot.

The Veteran underwent a VA examination in February 2009.  The examiner noted that the onset of the Veteran's right foot hammertoe was in August 2007 when the Veteran slipped while swimming and jammed his toe.  On examination, the examiner noted that the 3rd toe of the right foot had a hammertoe deformity with DIP of 100 degrees.  The diagnosis was 3rd right foot hammertoe with no significant effects on occupation or activities of daily living.

The Board finds that a compensable disability rating is not warranted for a right foot hammertoe disability for any period of the claim.  As noted above, a compensable rating for hammertoes under Diagnostic Code 5282 requires hammertoes where all the toes on the foot are hammertoes and there is no evidence of claw foot.  Although the Veteran has reported painful symptoms, hammertoe of any other toe besides the 3rd right toe of the right foot has not been documented in the record.  The record demonstrates that he only has a single toe, the right 3rd toe, with hammertoe.  As Diagnostic Code 5282 provides a 0 percent evaluation for hammer toe of a single toe, the Board finds this to be the most appropriate evaluation.

The Board is cognizant of the arguments advanced by the Veteran's representative in his assertions that the Veteran's service-connected right foot hammertoe disability warrants a 10 percent disability rating.  The Board, however, is required to apply the criteria found in the diagnostic codes for the rating of such disabilities to the objective evidence of record.  As such, a compensable rating is not for application.  

In summary, the Veteran has been awarded an initial noncompensable disability rating for his right foot hammertoe disability.  At no time, however, is the Veteran shown to have hammer toe of all toes, unilateral, without claw foot, the criteria for the next higher, 10 percent, evaluation.  Accordingly, the Board finds that an initial compensable evaluation for a right foot hammertoe disability is not warranted.





Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's right foot hammertoe disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Moreover, the Veteran's right foot hammertoe disability has not been shown to cause frequent periods of hospitalization of interference with employment.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A.  Residuals, bunionectomy, right foot

In April 1989, the Veteran presented with complaints of a painful bunion deformity on his right foot.  He was evaluated for surgery.  The diagnosis was a bunion deformity of his right great toe.

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran had bunion surgery which resulted in him being in a cast for 2 months.  The residuals of the surgery began "bothering him in basic training".  The examiner noted that the disease or injury occurred during active service.  The Veteran reported that "it will still bother me if I stand to long".  The diagnosis was status post right foot bunionectomy.  The Veteran experienced pain which had significant effects on his occupational activities.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for residuals, bunionectomy, right foot is warranted. 

As noted above, the service treatment records document that the Veteran presented with complaints of a painful bunion deformity that required surgery.  Additionally, the February 2009 VA examiner opined that the Veteran's disease or injury occurred during active service.  Significantly, the VA examiner's opinion is not contradicted by any other medical evidence or opinion.  

Therefore, the February 2009 VA examiner provides a competent medical opinion as to the relationship between the Veteran's current residuals, bunionectomy, right foot and service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for residuals, bunionectomy, right foot is warranted. 

B.  Allergic rhinitis

In March 1989, the Veteran presented with complaints of a cough and sore throat.  The diagnosis was sinusitis.

In September 1992 the Veteran presented with complaints of nasal congestion and a runny nose.

An August 1999 treatment note demonstrates that the Veteran presented with sinus problems and a sore throat.

A May 2003 private treatment record diagnosed the Veteran with allergic rhinitis.

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran had chronic allergies that began in April 1989.  The examiner indicated that the injury or disease occurred during active service.  The diagnosis was chronic allergies.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for allergic rhinitis is warranted. 

As noted above, the service treatment records document that the Veteran repeatedly presented with complaints of allergy complaints and sinusitis.  Additionally, the February 2009 VA examiner opined that the Veteran's disease or injury occurred during active service.  Significantly, the VA examiner's opinion is not contradicted by any other medical evidence or opinion.  

Therefore, the February 2009 VA examiner provides a competent medical opinion as to the relationship between the Veteran's current allergic rhinitis and service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for allergic rhinitis is warranted. 

C.  Bilateral pes planus

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Factual Background and Analysis

The Veteran's January 1989 enlistment examination noted that the Veteran had asymptomatic pes planus.

In May 1991 the Veteran was casted for arch supports.

The Veteran's November 2008 retirement physical noted bilateral pes planus.

The Veteran underwent a VA examination in February 2009.  The Veteran reported that his bilateral flat feet had gotten progressively worse since his service.  On examination, there was evidence of flat feet.  The diagnosis was bilateral pes planus.  The examiner noted that the Veteran had asymptomatic pes planus on  his entrance to the service which became symptomatic during his time in the service.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral pes planus is warranted. 

The Board finds that there is clear and unmistakable (obvious or manifest) evidence that the Veteran's bilateral pes planus existed prior to service and was aggravated by service.  As noted above, the Veteran's January 1989 enlistment examination showed pes planus which was not considered disabling.  Because the Veteran's pre-service bilateral pes planus was noted at service entrance, the Board finds that the Veteran was not accepted on to active service in sound condition and the presumption of sound condition at service entrance is not applicable.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The competent evidence also clearly and unmistakably shows that the Veteran's pre-existing bilateral pes planus increased in severity during active service.  The February 2009 VA examination provides the only opinion regarding whether the Veteran's pre-existing pes planus was permanently aggravated due to his service.  As noted above, the examiner concluded the Veteran had asymptomatic pes planus on his entrance to the service which became symptomatic during his time in the service.

Thus, the Board finds that service connection for bilateral pes planus is warranted on the basis of in-service aggravation.

D.   Right hand disability

In September 1992 the Veteran presented for treatment of his right hand which was injured when scaffolding fell on him.  He reported pain and swelling.  The diagnosis was a soft tissue injury.  There was no fracture or dislocation.

The Veteran underwent a VA examination in February 2009.  He reported injuring his right hand in 1992 during service.  The examiner noted that the condition was "improved" since the onset of the injury.  The Veteran stated that his hand "ached in the cold".  On examination, there was no impaired strength or dexterity, no angulation and no ankylosis or amputation of one or more digits of the hand.  There was no thumb disorder and no gap between any finger and the proximal tranverse crease of the hand.  The examiner noted that there was no pathology and no diagnosis for the Veteran's right hand pain.  

Under the circumstances of this case, the Board concludes that service connection for a right hand disability is not warranted as the Veteran has not been shown to have a current right hand disability.

While the Veteran had an in-service soft tissue injury to his right hand, the post-service record is completely negative for any clinical evidence of a chronic disorder referable to the right hand, other than the diagnosis of right hand pain provided in the VA treatment records.  Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, the February 2009 VA examiner specifically noted that there was no pathology and no diagnosis for the Veteran's right hand pain.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a right hand disability is denied because the medical evidence fails to establish the Veteran has a current right hand disorder for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has a right hand disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a right hand disability as described in detail above, and thus the criteria for service connection have not been met.

E.  Left shoulder and mid-back disabilities

As the left shoulder and mid-back disabilities have identical fact patterns and analysis, the Board will address these issues together.

In January 1994 the Veteran presented with complaints of low back pain and shoulder pain after suffering a motor vehicle accident.  The treatment note indicated that the Veteran had recovered from the motor vehicle accident.

In May 1994 the Veteran presented with complaints of back pain after being "punched or kicked in the back".  The diagnosis was low back pain.

In January 2002 the Veteran presented with complaints of upper back pain and shoulder pain over the past 3 days.  No injury was noted.

The Veteran underwent a VA examination in February 2009.  The Veteran reported that his back and shoulder problems had become progressively worse since his motor vehicle accident in service.  A December 2008 chest X-ray demonstrated trace wedging at the T7 and T8 level.  However, the examiner concluded that there was no pathology or diagnosis associated with the Veteran's left shoulder pain and mid back pain.

Under the circumstances of this case, the Board concludes that service connection for a mid back and left shoulder disability is not warranted as the Veteran has not been shown to have a current mid back or left shoulder disability.

While the Veteran had an in-service motor vehicle accident which resulted in mid back and left shoulder injuries, the post-service record is completely negative for any clinical evidence of a chronic disorder referable to the left shoulder or mid back, other than the diagnosis of mid back and left shoulder pain provided in the VA treatment records.  Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez ; supra.  Additionally, while a December 2008 chest X-ray demonstrated trace wedging at the T7 and T8 level, the February 2009 VA examiner specifically noted that there was no pathology and no diagnosis for the Veteran's left shoulder and mid back pain.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer; supra.  Consequently, service connection for a mid back and left shoulder disability is denied because the medical evidence fails to establish the Veteran has a current mid back or left shoulder disorder for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claims are denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has a mid back and left shoulder disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a mid back and left shoulder disability as described in detail above, and thus the criteria for service connection have not been met.

F.  Right Hand, Mid Back and Left Shoulder Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that he has right hand, mid back and left shoulder disabilities that are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to an initial compensable rating for a right foot hammertoe is denied.

Entitlement to service connection for residuals, bunionectomy, right foot is granted.

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a mid back disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


